Citation Nr: 0531574	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection claims for asthma and 
bilateral pes planus, finding that the veteran had not 
submitted new and material evidence to reopen his claims.  

In April 2004, the Board reopened the veteran's claims of 
service connection for asthma and bilateral pes planus, 
finding that the liberalizing provision of VAOPGCPREC 3-2003 
was the equivalent of new and material evidence.  The Board 
then remanded the claims to the RO for adjudication under the 
new law.  The RO has accomplished the necessary development; 
thus, this case is properly before the Board.


FINDINGS OF FACT

1.  Asthma clearly and unmistakably existed prior to the 
veteran's entry into active service.

2.  The competent medical evidence clearly and unmistakably 
shows that the veteran's pre-service asthma did not undergo a 
permanent increase in severity during service.

3.  Bilateral pes planus clearly and unmistakably existed 
prior to the veteran's entry into active service, and is not 
presently shown.

4.  The competent medical evidence clearly and unmistakably 
shows that the veteran's pre-service bilateral pes planus did 
not undergo a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  Asthma preexisted service and was not aggravated therein. 
38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  

2.  Bilateral pes planus preexisted service, was not 
aggravated therein, and is otherwise not presently shown. 38 
U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a December 2002 VA letter, 
prior to the January 2003 rating decision.  The veteran was 
notified of the evidence necessary to reopen claims of 
service connection for asthma and bilateral pes planus based 
on new and material evidence, as well as the evidence 
necessary to substantiate the claims on the merits.  The RO 
also notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence so that VA 
could help by getting that evidence.  The RO notified the 
veteran again in April 2004.

The Board notes that the December 2002 VA letter notified the 
veteran that he had less than 30 days from the date of the 
letter to respond.  The veteran was further advised that if 
he did not respond by the end of the less than 30-day period, 
his appeal would be decided based on the information and 
evidence currently of record.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In a January 2003 rating decision, May 2003 statement of the 
case, and December 2004 and May 2005 supplemental statements 
of the case, the RO notified the veteran of the laws and 
regulations pertaining to service connection and reopening 
claims based on new and material evidence, and provided a 
detailed explanation why service connection was not warranted 
for asthma and bilateral pes planus under the applicable laws 
and regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, VA medical records, and private 
medical records.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  Here, VA provided a VA medical 
examination for the service connection claim for asthma in 
March 2005, and the examiner rendered a considered medical 
opinion regarding the pertinent issues in this matter.  

However, a VA examination was not provided for bilateral pes 
planus because, as discussed below, there is no evidence that 
the veteran has a current diagnosis of pes planus, nor is 
there evidence this condition was incurred in or aggravated 
by service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the service 
connection claim for bilateral pes planus.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'" Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

I.  Asthma

The veteran seeks service connection for asthma.  On his June 
2003 VA-Form 9, he stated that his asthma was a preexisting 
condition but that it worsened in the military and that he 
was discharged because of the increase in severity.  He 
previously had submitted 1977 and 1982 lay statements from 
his wife and mother in support of his claim.  As such, he 
asserts that his asthma was aggravated by military service, 
thus entitling him to disability compensation.

Initially, the evidence shows the veteran has a long-standing 
asthma disability.  VA and private medical records dated from 
June 1977 to August 2004 show ongoing findings of chronic 
obstructive pulmonary disease, acute upper respiratory 
infection, and asthma with dyspnea.  An August 2004 private 
treatment report shows a diagnosis of chronic obstructive 
pulmonary disease and asthma based on previous diagnosis, and 
current symptoms of wheezing, cough, sputum production, 
symptoms on exertion, chest tightness, and other allergies.  
The veteran was currently using oxygen.

The next issue is whether there is any in-service incurrence 
or aggravation of asthma.

The service personnel records show that the veteran stated on 
a February 1956 Report of Board Medical Survey that he had 
had asthma since age four.  The veteran has not disputed this 
assertion in the rest of the claims file.  As such, this 
provides clear and unmistakable evidence of a preexisting 
condition; and, the issue becomes whether the veteran's 
asthma was aggravated by service.  See 38 C.F.R. § 3.304(b).  
Specifically, the Board must determine whether there is clear 
and unmistakable evidence that the veteran's pre-existing 
asthma was not aggravated by service.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 
U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 
16, 2003); see generally Cotant v. Principi, 17 Vet. App. 
116, 124 (2003).

The February 1956 Report of Board Medical Survey shows the 
veteran was admitted to the sick list in February 1956 with a 
diagnosis of asthma, perennial, allergen undetermined.  
According to the veteran, prior to enlistment in the Navy he 
had had mild attacks annually; and since being in the 
service, he had been having daily early morning attacks.  He 
was seen by a medical officer during an acute asthmatic 
attack, which was promptly relieved by an injection of 
epinephrine.  Radiographic examination of the chest was 
negative.  It was the judgment and opinion of the Board that 
the veteran did not meet the minimum standards for enlistment 
or induction; that he was unfit for further Naval service by 
reason of physical disability; and that the physical 
disability was neither incurred in, nor aggravated by, a 
period of active military service.  He was thus discharged by 
reason of physical disability. 

A May 2004 private doctor submitted a statement that exposure 
to tear gas and other chemical weapons may certainly have 
contributed to the veteran's lung problems.

A March 2005 VA examination report shows the examiner 
reviewed the claims file, including the in-service 
examination, where it was determined that the veteran would 
be discharged from service due to asthma.  The examiner noted 
that the veteran had been having mild asthma attacks each 
morning since being in the Navy and that it also was 
problematic during the day.  He noted that the veteran was 
finally seen for a "moderate" asthma attack, at which time 
it was established that the veteran had asthma.  The examiner 
noted the private medical statement that exposure to tear gas 
and other chemical weapons may have contributed to the 
veteran's lung problems; however, the examiner found that 
there was nothing in the military service records to indicate 
that the veteran was exposed to tear gas or any other 
chemicals during his time in the service.  He indicated that 
it was not beyond reason that the veteran might have been 
exposed at one time to tear gas during his training, but that 
he would have expected that the veteran's asthma would have 
been aggravated by such an exposure and that the veteran 
would have been seen right away with an exacerbation.  He 
noted that there was nothing in the service medical records 
to indicate that this was the case.  Thus, it was his opinion 
that it was "less likely than not that his asthma was caused 
by or aggravated by his time in the service."  He noted that 
asthma is an inflammatory lung disease that without treatment 
can worsen with the passage of time; but with treatment, the 
inflammatory process can be controlled reasonably well.  He 
stated that it was his opinion that it was "less likely than 
not that three months in the service caused any aggravation 
of his then current asthma problem," and that it was "more 
likely than not that he was discharged from the service 
before his asthma could be aggravated or effected long term 
by the service."  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for asthma.  Specifically, the medical 
evidence provides clear and unmistakable evidence that the 
veteran's asthma did not undergo an increase in severity in 
service.  The U.S. Navy doctors found in February 1956 that 
the veteran did not meet the minimum standards for enlistment 
or induction because of his asthma, which was neither 
incurred in, nor aggravated by, his period of active military 
service.  Similarly, the March 2005 VA examiner accounted for 
the moderate asthma attack in service and the reports of 
daily morning asthma attacks, and still found that it was not 
likely that the veteran's asthma was aggravated by his three 
months in service.  He found that it was more likely than not 
that he was discharged from service before his asthma could 
be aggravated or affected long term.  The May 2004 private 
statement that exposure to chemicals might have contributed 
to lung problems is not probative, as the statement is 
speculative, and there is no evidence that the veteran was 
exposed to chemicals in service.  The March 2005 examiner 
indicated that if the veteran had been exposed to chemicals 
in service, he would expect that the veteran's asthma would 
have been exacerbated right away and that there was nothing 
in the service medical records to indicate this was the case.    

Although the veteran has indicated that his current asthma 
was aggravated by service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that the pre-
existing asthma was not aggravated by service.  Competent 
medical experts make this opinion and the Board is not free 
to substitute its own judgment for those of such experts.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for asthma is denied.  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine.  However, as the evidence is 
not equibalanced, in this regard, the benefit-of-the-doubt-
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



II.  Bilateral pes planus

The veteran seeks service connection for bilateral pes 
planus.  On his VA-Form 9, he stated that his pes planus was 
present when he enlisted in service but that due to ill-
fitting boots, the condition was aggravated.  He also 
previously submitted 1982 lay statements from acquaintances 
and former classmates in support of his claim.  

The evidence shows that the veteran has a history of 
bilateral pes planus.  Private medical records dated in 1959, 
1974, and 1975 show diagnoses and treatment for flatfoot.  

The evidence, however, does not show a current bilateral pes 
planus disability.  A June 1992 VA examination report shows 
complaints of chronic aching and swelling in both feet, 
especially with bad weather or with any prolonged walking.  
The examiner found that dorsalis pedis pulses were non-
palpable but that the feet were otherwise unremarkable.  
There are no other findings of pes planus.  In September 
2002, the veteran was seen by a VA nurse for diabetic foot 
care.  In December 2002 and January 2003, private medical 
records note that the veteran walks with a cane.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also notes that even if the evidence did show a 
current bilateral pes planus disability, there is no evidence 
of any in-service incurrence or aggravation of bilateral pes 
planus.

The service medical records show that pes planus was noted at 
enlistment in November 1955, which provides clear and 
unmistakable evidence of a preexisting condition.  See 
38 C.F.R. § 3.304(b).  There are no other reports of in-
service treatment.  Three years after discharge, a May 1959 
private medical record shows the veteran's complaints of pain 
and swelling in both feet when he was originally inducted 
into service, but no further pain or swelling in either foot 
until recently when he was required to do heavy work with 
much walking over uneven ground. As such, the Board finds 
that the absence of medical findings related to his feet from 
enlistment to three years after service in 1959, with no 
medical opinions suggesting the veteran's pes planus 
underwent an increase in service, provides clear and 
unmistakable evidence that the pre-existing pes planus was 
not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner 
v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 
U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 
16, 2003); see generally Cotant v. Principi, 17 Vet. App. 
116, 124 (2003).  

Although the veteran has stated that he currently has 
bilateral pes planus, which was aggravated by service, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has a current bilateral pes planus disability, and 
otherwise does not show that his previous pes planus 
disability was aggravated by service.  

In sum, the claim of service connection for bilateral pes 
planus is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine.  However, as 
the evidence is not equibalanced, in this regard, the 
benefit-of-the-doubt-doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


